Name: 2006/875/EC: Commission Decision of 30 November 2006 approving programmes for the eradication and monitoring of animal diseases, of certain TSEs, and for the prevention of zoonoses presented by the Member States for the year 2007 (notified under document number C(2006) 5677)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  management;  agricultural policy;  agricultural activity;  economic geography;  EU finance
 Date Published: 2006-12-05; 2007-06-05

 5.12.2006 EN Official Journal of the European Union L 337/46 COMMISSION DECISION of 30 November 2006 approving programmes for the eradication and monitoring of animal diseases, of certain TSEs, and for the prevention of zoonoses presented by the Member States for the year 2007 (notified under document number C(2006) 5677) (2006/875/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 24(6) and Articles 29 and 32 thereof, Whereas: (1) Council Decision 90/424/EEC provides for the possibility of a financial contribution by the Community in the eradication and monitoring of animal diseases and for checks aimed at the prevention of zoonoses. (2) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (2), provides for annual programmes for the eradication and monitoring of transmissible spongiform encephalopathies (TSEs) in bovine, ovine and caprine animals. (3) The Member States have submitted programmes for the eradication and monitoring of certain animal diseases, for the prevention of zoonoses and for the eradication and monitoring of TSEs in their territories. (4) After examination of those programmes they were found to comply with relevant Community veterinary legislation and in particular with the Community criteria relating to the eradication of those diseases, in accordance with Council Decision 90/638/EEC of 27 November 1990 laying down Community criteria for the eradication and monitoring of certain animal diseases (3). (5) Those programmes appear on the list of programmes established by Commission Decision 2006/687/EC of 12 October 2006 on programmes which qualify for a Community financial contribution in 2007 for the eradication and monitoring of certain animal diseases, for the prevention of zoonoses, for the monitoring of TSEs as well as programmes for the eradication of BSE and scrapie (4). (6) In the light of the importance of those programmes for the achievement of Community objectives in the field of animal and public health, as well as the obligatory application in all Member States in the case of the TSE programmes, it is appropriate to fix the appropriate rate of financial contribution of the Community to reimburse the costs to be incurred by the Member States concerned for the measures referred to in this Decision up to a maximum amount for each programme. (7) For the sake of better management, more efficient use of Community funds and improved transparency, it is also necessary to fix for each programme, where appropriate, maximum amounts to be reimbursed to the Member States for certain costs of such items as tests, different vaccines used in the Member States and compensation to owners for their losses due to the slaughter or culling of animals. (8) Under Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (5), programmes for the eradication and control of animal diseases are to be financed under the European Agricultural Guarantee Fund. For financial control purposes, Articles 9, 36 and 37 of that Regulation are to apply. (9) The presence of rabies in territory surrounded by the Europan Union would constitute a continuing source of reinfectionn for surrounding areas. It is, therefore, preferable to eradicate rabies rather than put in place a protective vaccination zone surrounding any such territory, which would have to be maintained indefinitely. (10) The financial contribution from the Community should be granted subject to the condition that the actions planned are efficiently carried out and that the competent authorities supply all the necessary information within the time limits laid down in this Decision. (11) There is a need to clarify the rate to be used for the conversion of the payment applications submitted in national currency as defined in Article 1(d) of Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (6). (12) The approval of some of the programmes should not prejudge a decision of the Commission on rules for eradication of those diseases based on scientific advice. (13) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: CHAPTER I RABIES Article 1 1. The programmes for the eradication of rabies presented by the Czech Republic, Germany, Estonia, Latvia, Lithuania, Hungary, Austria, Poland, Slovenia, Slovakia and Finland are hereby approved for the period from 1 January 2007 to 31 December 2007. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of laboratory tests and for the purchase and distribution of vaccine plus baits for the programmes and shall not exceed: (a) EUR 490 000 for the Czech Republic; (b) EUR 850 000 for Germany; (c) EUR 925 000 for Estonia; (d) EUR 1 200 000 for Latvia; (e) EUR 1 850 000 for Hungary; (f) EUR 185 000 for Austria; (g) EUR 4 850 000 for Poland; (h) EUR 375 000 for Slovenia; (i) EUR 500 000 for Slovakia; (j) EUR 112 000 for Finland. 3. The financial contribution by the Community shall be at the rate of 50 % of the cost of laboratory tests to be incurred by Lithuania and 100 % of the costs to be incurred by Lithuania for the purchase and distribution of vaccine plus baits outside its territory and shall not exceed EUR 600 000. 4. The maximum amounts of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall not exceed: (a) for the purchase of one vaccine dose EUR 0,5 per dose for the programmes referred to in paragraph 2(c) and (d); and (b) for the purchase of one vaccine dose EUR 0,3 per dose for the other programmes referred to in paragraphs 2 and 3. CHAPTER II BOVINE BRUCELLOSIS Article 2 1. The programmes for the eradication of bovine brucellosis presented by Spain, Ireland, Italy, Cyprus, Portugal and the United Kingdom are hereby approved for the period from 1 January 2007 to 31 December 2007. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of laboratory tests, the compensation to owners for their losses due to the slaughter of animals subject to those programmes and the purchase of vaccine doses and shall not exceed: (a) EUR 3 500 000 for Spain; (b) EUR 1 100 000 for Ireland; (c) EUR 2 000 000 for Italy; (d) EUR 95 000 for Cyprus; (e) EUR 1 600 000 for Portugal; (f) EUR 1 100 000 for the United Kingdom. 3. The maximum amounts of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall not exceed: (a) for a rose bengal test EUR 0,2 per test; (b) for a SAT test EUR 0,2 per test; (c) for a complement fixation test EUR 0,4 per test; (d) for an ELISA test EUR 1 per test; (e) for the purchase of one vaccine dose EUR 0,5 per dose. CHAPTER III BOVINE TUBERCULOSIS Article 3 1. The programmes for the eradication of bovine tuberculosis presented by Spain, Italy, Poland and Portugal are hereby approved for the period from 1 January 2007 to 31 December 2007. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the costs of tuberculin testing, the cost of laboratory tests and the compensation to owners for their losses due to the slaughter of animals subject to those programmes and shall not exceed: (a) EUR 3 000 000 for Spain; (b) EUR 2 500 000 for Italy; (c) EUR 1 100 000 for Poland; (d) EUR 450 000 for Portugal. 3. The maximum amounts of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall not exceed: (a) for a tuberculin test EUR 0,8 per test; (b) for a gamma-interferon test EUR 5 per test. CHAPTER IV ENZOOTIC BOVINE LEUCOSIS Article 4 1. The programmes for the eradication of enzootic bovine leucosis presented by Estonia, Italy, Latvia, Lithuania, Poland and Portugal are hereby approved for the period from 1 January 2007 to 31 December 2007. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of laboratory tests and compensation to owners for their losses due to the slaughter of animals subject to those programmes and shall not exceed: (a) EUR 20 000 for Estonia; (b) EUR 400 000 for Italy; (c) EUR 35 000 for Latvia; (d) EUR 135 000 for Lithuania; (e) EUR 2 300 000 for Poland; (f) EUR 225 000 for Portugal. 3. The maximum amounts of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall not exceed: (a) for an ELISA test EUR 0,5 per test; (b) for an agar gel immune diffusion test EUR 0,5 per test. CHAPTER V OVINE AND CAPRINE BRUCELLOSIS Article 5 1. The programmes for the eradication of ovine and caprine brucellosis presented by Greece, Spain, France, Italy, Cyprus and Portugal are hereby approved for the period from 1 January 2007 to 31 December 2007. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the purchase of vaccines, the cost of laboratory tests and the compensation to owners for their losses due to the slaughter of animals subject to those programmes and shall not exceed: (a) EUR 5 000 000 for Spain; (b) EUR 200 000 for France; (c) EUR 4 000 000 for Italy; (d) EUR 120 000 for Cyprus; (e) EUR 1 600 000 for Portugal. 3. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Greece for the purchase of vaccines and the salaries of contractual veterinarians specially recruited for that programme and shall not exceed EUR 650 000. 4. The maximum amounts of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall not exceed: (a) for a rose bengal test EUR 0,2 per test; (b) for a complement fixation test EUR 0,4 per test; (c) for the purchase of one vaccine dose EUR 0,1 per dose. CHAPTER VI BLUETONGUE Article 6 1. The programmes for the eradication and monitoring of bluetongue presented by Spain, France, Italy and Portugal are hereby approved for the period from 1 January 2007 to 31 December 2007. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of the laboratory tests for virological, serological and entomological surveillance and the purchase of traps and vaccines and shall not exceed: (a) EUR 4 900 000 for Spain; (b) EUR 160 000 for France; (c) EUR 1 300 000 for Italy; (d) EUR 600 000 for Portugal. 3. The maximum amounts of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall not exceed: (a) for an ELISA test EUR 2,5 per test; (b) for the purchase of one vaccine dose EUR 0,5 per dose. CHAPTER VII CERTAIN ZOONOTIC SALMONELLA IN BREEDING POULTRY Article 7 1. The programmes for the control of salmonella in breeding poultry presented by Belgium, the Czech Republic, Denmark, Germany, Estonia, Greece, Spain, France, Ireland, Italy, Cyprus, Latvia, Hungary, the Netherlands, Austria, Poland, Portugal and Slovakia are hereby approved for the period from 1 January 2007 to 31 December 2007. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of bacteriological tests, the compensation to owners for their losses due to the culling of birds and destruction of eggs and the purchase of vaccine doses and shall not exceed: (a) EUR 660 000 for Belgium; (b) EUR 330 000 for Czech Republic; (c) EUR 250 000 for Denmark; (d) EUR 175 000 for Germany; (e) EUR 27 000 for Estonia; (f) EUR 60 000 for Greece; (g) EUR 2 000 000 for Spain; (h) EUR 875 000 for France; (i) EUR 175 000 for Ireland; (j) EUR 320 000 for Italy; (k) EUR 40 000 for Cyprus; (l) EUR 60 000 for Latvia; (m) EUR 60 000 for Hungary (n) EUR 1 350 000 for the Netherlands; (o) EUR 80 000 for Austria; (p) EUR 2 000 000 for Poland; (q) EUR 450 000 for Portugal; (r) EUR 205 000 for Slovakia. 3. The maximum amounts of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall not exceed: (a) for a bacteriological test EUR 5,0 per test; (b) for the purchase of one vaccine dose EUR 0,05 per dose. CHAPTER VIII CLASSICAL SWINE FEVER AND AFRICAN SWINE FEVER Article 8 1. The programmes for the control and monitoring of: (a) Classical swine fever presented by Germany, France, Luxembourg, Slovenia and Slovakia are hereby approved for the period from 1 January 2007 to 31 December 2007. (b) Classical swine fever and African swine fever presented by Italy are hereby approved for the period from 1 January 2007 to 31 December 2007. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of virological and serological tests of domestic pigs and wild boar and for the programmes of Germany, France and Slovakia also for the purchase and distribution of vaccines plus baits and shall not exceed: (a) EUR 800 000 for Germany; (b) EUR 500 000 for France; (c) EUR 140 000 for Italy; (d) EUR 35 000 for Luxembourg; (e) EUR 25 000 for Slovenia; (f) EUR 400 000 for Slovakia. 3. The maximum amounts of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall not exceed: (a) for an ELISA test EUR 2,5 per test; (b) for the purchase of one vaccine dose EUR 0,5 per dose. CHAPTER IX AUJESZKYS DISEASE Article 9 1. The programmes for the eradication of Aujeszkys disease presented by Belgium and Spain are hereby approved for the period from 1 January 2007 to 31 December 2007. 2. The financial contribution by the Community shall be at the rate of 50 % of the cost of laboratory tests and shall not exceed: (a) EUR 250 000 for Belgium; (b) EUR 350 000 for Spain. 3. The maximum amount of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall not exceed for an ELISA test EUR 1 per test. CHAPTER X SWINE VESICULAR DISEASE Article 10 1. The programme for the eradication of swine vesicular disease presented by Italy is hereby approved for the period from 1 January 2007 to 31 December 2007. 2. The financial contribution by the Community shall be at the rate of 50 % of the cost of laboratory tests and shall not exceed 120 000 EUR. CHAPTER XI HEARTWATER, BABESIOSIS, AND ANAPLASMOSIS (POSEIDOM) Article 11 1. The programmes for the eradication of heartwater, babesiosis and anaplasmosis (Poseidom) transmitted by vector insects in the French overseas departments of Guadeloupe, Martinique and RÃ ©union presented by France are hereby approved for the period from 1 January 2007 to 31 December 2007. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by France for the implementation of the programmes referred to in paragraph 1 and shall not exceed EUR 50 000. CHAPTER XII SURVEY PROGRAMMES FOR AVIAN INFLUENZA IN POULTRY AND WILD BIRDS Article 12 1. The programmes for avian influenza in poultry and wild birds presented by Belgium, the Czech Republic, Denmark, Germany, Estonia, Greece, Spain, France, Ireland, Italy, Cyprus, Latvia, Lithuania, Luxembourg, Hungary, Malta, the Netherlands, Austria, Poland, Portugal, Slovenia, Slovakia, Finland, Sweden and the United Kingdom are hereby approved for the period from 1 January 2007 to 31 December 2007. 2. The financial contribution by the Community to the cost for analysing samples shall be at the rate of 50 % of the costs to be incurred by each Member State and shall not exceed: (a) EUR 66 000 for Belgium; (b) EUR 74 000 for the Czech Republic; (c) EUR 160 000 for Denmark; (d) EUR 243 000 for Germany; (e) EUR 40 000 for Estonia; (f) EUR 42 000 for Greece; (g) EUR 82 000 for Spain; (h) EUR 280 000 for France; (i) EUR 59 000 for Ireland; (j) EUR 510 000 for Italy; (k) EUR 15 000 for Cyprus; (l) EUR 15 000 for Latvia; (m) EUR 12 000 for Lithuania; (n) EUR 10 000 for Luxembourg; (o) EUR 110 000 for Hungary; (p) EUR 5 000 for Malta; (q) EUR 126 000 for the Netherlands; (r) EUR 42 000 for Austria; (s) EUR 87 000 for Poland; (t) EUR 121 000 for Portugal; (u) EUR 32 000 for Slovenia; (v) EUR 21 000 for Slovakia; (w) EUR 27 000 for Finland; (x) EUR 130 000 for Sweden; (y) EUR 275 000 for the United Kingdom. 3. The maximum amounts of the costs to be reimbursed to the Member States for the tests covered by the programmes shall not exceed the following: (a) : ELISA test : EUR 1 per test; (b) : agar gel immune diffusion test : EUR 1,2 per test; (c) : HI test for H5/H7 : EUR 12 per test; (d) : virus isolation test : EUR 30 per test; (e) : PCR test : EUR 15 per test. CHAPTER XIII MONITORING OF TRANSMISSIBLE SPONGIFORM ENCEPHALOPATHIES Article 13 1. The programmes for the monitoring of transmissible spongiform encephalopathies (TSEs) presented by Belgium, the Czech Republic, Denmark, Germany, Estonia, Greece, Spain, France, Ireland, Italy, Cyprus, Latvia, Lithuania, Luxembourg, Hungary, Malta, the Netherlands, Austria, Poland, Portugal, Slovenia, Slovakia, Finland, Sweden, and the United Kingdom are hereby approved for the period from 1 January 2007 to 31 December 2007. 2. The financial contribution by the Community shall be at the rate of 100 % of the costs to be incurred by each Member State referred to in paragraph 1 for the implementation of those programmes and shall not exceed: (a) EUR 2 084 000 for Belgium; (b) EUR 1 059 000 for the Czech Republic; (c) EUR 1 680 000 for Denmark; (d) EUR 11 307 000 for Germany; (e) EUR 233 000 for Estonia; (f) EUR 1 827 000 for Greece; (g) EUR 10 237 000 for Spain; (h) EUR 24 815 000 for France; (i) EUR 6 755 000 for Ireland; (j) EUR 3 375 000 for Italy; (k) EUR 348 000 for Cyprus; (l) EUR 312 000 for Latvia; (m) EUR 645 000 for Lithuania; (n) EUR 146 000 for Luxembourg; (o) EUR 784 000 for Hungary; (p) EUR 90 000 for Malta; (q) EUR 5 112 000 for the Netherlands; (r) EUR 1 759 000 for Austria; (s) EUR 3 744 000 for Poland; (t) EUR 2 115 000 for Portugal; (u) EUR 308 000 for Slovenia; (v) EUR 1 088 000 for Slovakia; (w) EUR 839 000 for Finland; (x) EUR 2 020 000 for Sweden; (y) EUR 6 781 000 for the United Kingdom. 3. The financial contribution by the Community of the programmes referred to in paragraph 1 shall be for the tests performed and the maximum amount shall not exceed: (a) EUR 6 per test, for tests carried out in bovine animals referred to in Annex III to Regulation (EC) No 999/2001; (b) EUR 30 per test, for tests carried out in ovine and caprine animals referred to in Annex III to Regulation (EC) No 999/2001; (c) EUR 50 per test, for tests carried out in cervids animals referred to in Annex III to Regulation (EC) No 999/2001; (d) EUR 145 per test, for primary molecular discriminatory tests carried out as referred to in Annex X, Chapter C, point 3.2(c)(i) to Regulation (EC) No 999/2001. CHAPTER XIV ERADICATION OF BOVINE SPONGIFORM ENCEPHALOPATHY Article 14 1. The programmes for the eradication of bovine spongiform encephalopathy presented by Belgium, the Czech Republic, Denmark, Germany, Estonia, Greece, Spain, France, Ireland, Italy, Luxembourg, the Netherlands, Austria, Poland, Portugal, Slovenia, Slovakia, Finland and the United Kingdom are hereby approved for the period from 1 January 2007 to 31 December 2007. 2. The financial contribution by the Community of the programmes referred to in paragraph 1 shall be at the rate of 50 % of the cost paid by the concerned Member States for compensation to owners for the value of their animals culled and destroyed in accordance with their eradication programme, up to a maximum of EUR 500 per animal and shall not exceed: (a) EUR 50 000 for Belgium; (b) EUR 750 000 for the Czech Republic; (c) EUR 51 000 for Denmark; (d) EUR 500 000 for Germany; (e) EUR 98 000 for Estonia; (f) EUR 750 000 for Greece; (g) EUR 713 000 for Spain; (h) EUR 50 000 for France; (i) EUR 800 000 for Ireland; (j) EUR 150 000 for Italy; (l) EUR 100 000 for Luxembourg; (m) EUR 60 000 for the Netherlands; (n) EUR 48 000 for Austria; (o) EUR 328 000 for Poland; (p) EUR 305 000 for Portugal; (q) EUR 25 000 for Slovenia; (r) EUR 250 000 for Slovakia; (s) EUR 25 000 for Finland; (t) EUR 347 000 for the United Kingdom. CHAPTER XV ERADICATION OF SCRAPIE Article 15 1. The programmes for the eradication of scrapie presented by Belgium, the Czech Republic, Germany, Estonia, Greece, Spain, France, Ireland, Italy, Cyprus, Luxembourg, Hungary, the Netherlands, Austria, Portugal, Slovenia, Slovakia, Finland, Sweden and the United Kingdom are hereby approved for the period from 1 January 2007 to 31 December 2007. 2. The financial contribution by the Community of the programmes referred to in paragraph 1 shall be at the rate of 50 % of the cost paid by the concerned Member States for compensation to owners for the value of their animals culled and destroyed in accordance with their eradication programme, up to a maximum of EUR 100 per animal and at a rate of 50 % of the cost of the analysis of samples for genotyping, up to a maximum of EUR 10 per genotyping test and shall not exceed: (a) EUR 99 000 for Belgium; (b) EUR 107 000 for the Czech Republic; (c) EUR 927 000 for Germany; (d) EUR 13 000 for Estonia; (e) EUR 1 306 000 for Greece; (f) EUR 5 374 000 for Spain; (g) EUR 8 862 000 for France; (h) EUR 629 000 for Ireland; (i) EUR 3 076 000 for Italy; (j) EUR 2 200 000 for Cyprus; (k) EUR 28 000 for Luxembourg; (l) EUR 332 000 for Hungary; (m) EUR 543 000 for the Netherlands; (n) EUR 14 000 for Austria; (o) EUR 716 000 for Portugal; (p) EUR 83 000 for Slovenia; (q) EUR 279 000 for Slovakia; (r) EUR 11 000 for Finland; (s) EUR 6 000 for Sweden; (t) EUR 9 178 000 for the United Kingdom. CHAPTER XVI GENERAL AND FINAL PROVISIONS Article 16 1. For the programmes referred to in Articles 2 to 5 and 7, the eligible costs for the compensation for the losses due to the slaughtering or culling of animals shall be limited as provided for in paragraphs 2 and 3. 2. The average compensation to be reimbursed to the Member States shall be calculated on the basis of the number of animals slaughtered or culled in the Member State and: (a) for bovine animals, up to a maximum of EUR 300 per animal; (b) for sheep and goats, up to a maximum of EUR 35 per animal; (c) for breeding poultry, up to a maximum of EUR 2,5 per bird. 3. The maximum amount of compensation to be reimbursed to the Member States per single animal shall not exceed EUR 1 000 per bovine animal and EUR 100 per sheep or goat. Article 17 The expenditure presented by the Member State for a financial contribution by the Community shall exclude value added tax and other taxes. Article 18 The conversion rate for applications submitted in national currency in month n shall be that of the tenth day of month n+1 or for the first preceding day for which a rate is quoted. Article 19 1. The financial contribution by the Community for the programmes referred to in Articles 1 to 15 shall be granted provided that the Member States implement the programmes in accordance with the relevant provisions of Community law, including rules on competition and on the award of public contracts, and subject to the conditions provided for in points (a) to (f): (a) bringing into force by 1 January 2007 the laws, regulations and administrative provisions by the Member State concerned for implementing the programme; (b) forwarding by 1 June 2007 at the latest, the preliminary technical and financial evaluation of the programme, in accordance with Article 24(7) of Decision 90/424/EEC; (c) for the programmes referred to in Articles 1 to 11, forwarding an intermediate report, covering the first six months of the programme, at the latest four weeks after the end of the implementation period covered by the report; (d) for the programmes referred to in Article 12, Member States shall report to the Commission positive and negative results of investigations detected during their surveillance of poultry and wild birds every three months by the end of the following month; (e) for the programmes referred to in Articles 13 to 15, forwarding a report to the Commission every month on the progress of the TSE monitoring programme and the costs paid by the Member State; that report must be forwarded within a period of four weeks following the end of the month covered by the report; (f) forwarding a final report by 1 June 2008 at the latest, on the technical execution of the programme accompanied by justifying evidence as to the costs paid by the Member State and the results attained during the period from 1 January 2007 to 31 December 2007; (g) details of the costs paid by the Member State as referred to in point (d) and (e) must be provided in a form in accordance with the table set out in the Annexes I and II; (h) implementing the programme efficiently; (i) no other Community contribution has been or will be requested for these measures. 2. Where a Member State does not comply with paragraph 1, the Commission shall reduce the financial contribution by the Community having regard to the nature and gravity of the infringment, and to the financial loss for the Community. Article 20 This Decision shall apply from 1 January 2007. Article 21 This Decision is addressed to the Member States. Done at Brussels, 30 November 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Decision 2006/53 (OJ L 29, 2.2.2006, p. 37). (2) OJ L 147, 31.5.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 1041/2006 (OJ L 187, 8.7.2006, p. 10). (3) OJ L 347, 12.12.1990, p. 27. Decision as amended by Directive 92/65/EEC (OJ L 268, 14.9.1992, p. 54). (4) OJ L 282, 13.10.2006, p. 52. (5) OJ L 209, 11.8.2005, p. 1. Regulation as last amended by Regulation (EC) No 320/2006 (OJ L 58, 28.2.2006, p. 42). (6) OJ L 349, 24.12.1998, p. 1. ANNEX I ANNEX II Model of computerised form giving details of costs paid by the Member States as referred to in point (g) of Article 19(1) TSE Monitoring Member State: Month: Year: Tests on bovine animals Number of tests Unit cost Total cost Tests on animals referred to in Annex III, Chapter A, Part I, points 2.1,3 and 4.1 to Regulation (EC) No 999/2001 Tests on animals referred to in Annex III, Chapter A, Part I, points 2.2, 4.2 and 4.3 to Regulation (EC) No 999/2001 Total Tests on ovine animals Number of tests Unit cost Total cost Tests on animals referred to in Annex III, Chapter A, Part II, point 2(a) to Regulation (EC) No 999/2001 Tests on animals referred to in Annex III, Chapter A, Part II, point 3 Regulation (EC) No 999/2001 Tests on animals referred to in Annex III, Chapter A, Part II, point 5 to Regulation (EC) No 999/2001 Total Tests on caprine animals Number of tests Unit cost Total cost Tests on animals referred to in Annex III, Chapter A, Part II, point 2 (b) to Regulation (EC) No 999/2001 Tests on animals referred to in Annex III, Chapter A, Part II, point 3 Regulation (EC) No 999/2001 Tests on animals referred to in Annex III, Chapter A, Part II, point 5 to Regulation (EC) No 999/2001 Total Primary molecular testing with a discriminatory immuno-blotting Number of tests Unit cost Total cost Tests on animals referred to in Annex X, Chapter C, point 3.2(c)(i) Tests on Cervidae Number of tests Unit cost Total cost Tests on animals referred to in Annex II of Regulation [Sanco ¦/ ¦/ ¦]